Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 29, 2020                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

  160321                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 160321
                                                                    COA: 349682
                                                                    Berrien CC: 2018-016201-FC
  ALAN MICHAEL ROSETTO,
           Defendant-Appellant.

  _____________________________________/

          On order of the Court, the application for leave to appeal the August 8, 2019 order
  of the Court of Appeals is considered and, it appearing to this Court that the case of People
  v Betts (Docket No. 148981) is pending on appeal before this Court and that the decision
  in that case may resolve an issue raised in the present application for leave to appeal, we
  ORDER that the application be held in ABEYANCE pending the decision in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 29, 2020
           b0921
                                                                               Clerk